DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3-6, 8, and 10-12 are currently pending for examination.  Each of the pending claims have been amended. Claims 2, 7, and 9 are cancelled.   

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection is necessitated by applicants’ amendments.  Examiner respectfully disagrees with applicant’s stance that Blixhaven does not teach the claimed conductive film connectors.  See rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Blixhavn et al [US 20090114005 A1].
As for claim 1, Blixhavn discloses a systematized multi-point sensor unit comprising: 
a sensor module (110) including a plurality of sensors (112) and configured to be attached onto an inner surface of a tire (paragraph 0021: the piezoelectric devices 112 are situated on a flexible substrate 114 that is mountable to the inside surface 108 of the tire 102.) to monitor conditions of the tire and a road surface (paragraph 0020: The sensor system 110 outputs signals representing desired parameters of the tire 102, such as information about the contact area, sidewall deflection, tire pressure, etc. paragraph 0022: Thus the piezoelectric devices 112 can detect deformation of portions of the tire 102 in contact with the road as it rotates, generating a voltage in response to an applied mechanical stress.); and 
a connection member (132) for connecting the plurality of sensors, wherein the plurality of sensors are arranged in a line perpendicular to a traveling direction of the tire (paragraph 0022: The piezoelectric devices 112 are connected via conductors 132.  See also Fig 4., 7., and 10.  See also paragraph 0028),
wherein the plurality of sensors comprise:
a main sensor (130) for performing wireless transmission and reception of data (paragraphs 0020, 0022, 0026); 

a power supply element (150) for supplying power to the main sensor, and 
wherein the two groups of sub-sensors are electrically connected to the main sensor via the connection member to share data and power with the main sensor (Figure 9 and paragraph 0027), and
	Blixhavn does not specifically disclose a plurality of conductive film connectors.  However, in paragraph 0025, Blixhavn discloses that the PVDF substrate has conductive layers added on both sides to form both the electrodes and the conductors (connection members).  These teachings read on the claimed conductive film connectors.  Having these teachings on hand, it would have been obvious to the skilled artisan that the connection member is formed via conductive film as required by claim 1.
Claim 3 is interpreted and rejected using the same reasoning as claim 1 above.  See power converter (150) and Fig 9.
Regarding claims 4 and 5, Blixhavn discloses that the piezoelectric devices produce power and pass the power on to the power conversion circuitry in the main sensor.  Blixhavn does not explicitly disclose that the power supply is formed separately from the main sensor.  However, the placement of the power supply is viewed as a matter of engineering preference that would be left to the artisan.  The skilled artisan would have recognized that separate versus integral components is merely a decision made in routine circuit design.  The placement of the power supply in this instance would not add novelty to the invention.
As for claim 6, the power supply element includes a battery or an energy harvester (power is harvested from the piezoelectric devices and converted for use in the main sensor (paragraph 0027).
As for claim 11, the sensor module is attached to the inner surface of the tire by using an adhesive or a gluing agent (paragraph 0022).
As for claim 12, the claim is interpreted and rejected using the same reasoning as claim 1 above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Blixhavn et al as applied to the claims above, and further in view of Sabatini et al [US 20170001483 A1].
As for claim 8¸ Blixhavn discloses that the sensors are arranged on a flexible substrate and that the flexible substrate may be a flexible film made from a suitable plastic material (paragraph 0021).  Blixhavn does not explicitly disclose a flexible printed circuit board.  In an analogous art for a tire sensor device, Sabatini discloses that it was known in the art for tire sensing devices and electronic modules to comprise a flexible printed circuit board (see Abstract and paragraphs 0030 and 0044).  Having each of the references on hand, it would have been obvious to the skilled artisan to modify the invention of Blixhavn to include the flexible printed circuit board taught by Sabatini in order to yield the predictable result of desirable tire monitoring arrangement.  The artisan would have recognized that the flexible printed circuit board would meet the requirements of a suitable plastic material (Blixhavn paragraph 0021).

Allowable Subject Matter
Claim 10 is allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973.  The examiner can normally be reached on M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC M. BLOUNT
Primary Examiner
Art Unit 2684


/Eric Blount/Primary Examiner, Art Unit 2684